Exhibit 10.1

 

EXECUTIVE AGREEMENT

 

This Executive Agreement (the “Agreement”) is made and entered into effective as
of June 1, 2016 or the date the merger is complete (the “Effective Date”), by
and between Robert T. Foster (the “Executive”) and ContraVir
Pharmaceuticals, Inc., a Delaware corporation (the “Company”).

 

R E C I T A L S

 

A. WHEREAS, the Company wishes to retain Executive as its Chief Scientific
Officer; and

 

B. WHEREAS, in order to provide Executive with the financial security and
sufficient encouragement to become retained by the Company, the Board of
Directors of the Company (the “Board”) believes that it is in the best interests
of the Company to provide Executive with certain engagement terms and severance
benefits as set forth herein.

 

AGREEMENT

 

In consideration of the mutual covenants herein contained and the engagement of
Executive by the Company, the parties agree as follows:

 

1. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

 

(a) “Cause” shall mean any of the following: (i) the commission of an act of
fraud, embezzlement or material dishonesty which is intended to result in
substantial personal enrichment of Executive in connection with Executive’s
engagement with the Company; (ii) Executive’s conviction of, or plea of nolo
contendere, to a crime constituting a felony (other than traffic-related
offenses); (iii) Executive’s gross negligence that is materially injurious to
the Company; (iv) a material breach of Executive’s proprietary information
agreement that is materially injurious to the Company; or (v) Executive’s
(1) material failure to perform his duties as an officer of the Company, and
(2) failure to “cure” any such failure within thirty (30) days after receipt of
written notice from the Company delineating the specific acts that constituted
such material failure and the specific actions necessary, if any, to “cure” such
failure.

 

1

--------------------------------------------------------------------------------


 

(b) “Change of Control” shall mean the occurrence of any of the following
events:

 

(i) the date on which any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
obtains “beneficial ownership” (as defined in Rule 13d-3 of the Exchange Act) or
a pecuniary interest in fifty percent (50%) or more of the combined voting power
of the Company’s then outstanding securities (“Voting Stock”);

 

(ii) the consummation of a merger, consolidation, reorganization, or similar
transaction involving the Company, other than a transaction: (1) in which
substantially all of the holders of the Voting Stock immediately prior to such
transaction hold or receive directly or indirectly fifty percent (50%) or more
of the voting stock of the resulting entity or a parent company thereof, in
substantially the same proportions as their ownership of the Company immediately
prior to the transaction; or (2) in which the holders of the Company’s capital
stock immediately before such transaction will, immediately after such
transaction, hold as a group on a fully diluted basis the ability to elect at
least a majority of the authorized directors of the surviving entity (or a
parent company); or

 

(iii) there is consummated a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, fifty percent (50%) or more of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale, lease, license or disposition.

 

(c) “Disability” means totally and permanently disabled as defined in the
Company’s disability benefit plan applicable to senior executive officers as in
effect on the date thereof.

 

(d) “Good Reason” shall mean without Executive’s express written consent any of
the following: (i) a significant reduction of Executive’s duties, position or
responsibilities relative to Executive’s duties, position or responsibilities in
effect immediately prior to such reduction, or the removal of Executive from
such position, duties or responsibilities; (ii) the relocation of Executive to a
facility or a location more than twenty-five (25) miles from the Company’s then
current principal location; (iii) a material breach by the Company of this
Agreement or any other agreement with Executive that is not corrected within
fifteen (30) days after written notice from Executive (or such earlier date that
the Company has notice of such material breach); or (iv) the failure of the
Company to obtain the written assumption of this Agreement by

 

2

--------------------------------------------------------------------------------


 

any successor contemplated in Section 11 below.

 

2. Duties and Scope of Position. During the Engagement Term (as defined below),
Executive will serve as Chief Financial Officer of the Company, reporting to the
Chief Executive Officer, and assuming and discharging such responsibilities as
are commensurate with Executive’s position. During the Engagement Term,
Executive will provide services in a manner that will faithfully and diligently
further the business of the Company and will devote a substantial portion of
Executive’s business time, attention and energy thereto.  Notwithstanding the
foregoing, nothing in this Agreement shall restrict Executive from managing his
investments, other business affairs and other matters or serving on civic or
charitable boards or committees, provided that no such activities unduly
interfere with the performance of his obligations under this Agreement, provided
that Executive shall honor the non-competition and non-solicitation terms as per
Section 14 below.  During the Engagement Term, Executive agrees to disclose to
the Company those other companies of which he is a member of the Board of
Directors, an executive officer, or a consultant.

 

Term. The term of Executive’s engagement under this Agreement shall commence as
of the date above (the “Effective Date”) and shall continue for a period of
three (3) years, unless earlier terminated in accordance with Section 8 hereof. 
The term of Executive’s engagement shall be automatically renewed for successive
one (1) year periods until the Executive or the Company delivers to the other
party a written notice of their intent not to renew the “Engagement Term,” such
written notice to be delivered at least sixty (60) days prior to the expiration
of the then-effective Engagement Term: the period commencing as of the Effective
Date and ending three (3) years from the Effective Date or such later date to
which the term of Executive’s engagement under the Agreement shall have been
extended is referred to herein as the “Engagement Term” and the end of the
Engagement Term is referred to herein as the “Expiration Date.”

 

3

--------------------------------------------------------------------------------


 

3. Base Compensation. The Company shall pay to Executive a base compensation
(the “Base Compensation”) of $250,000 per year (pro-rated for any partial year),
payable in equal bimonthly installments. Unless agreed by the Executive in
writing, in no event shall the Base Salary decrease during the Engagement Term. 
In addition, each year during the term of this Agreement, Executive shall be
reviewed for purposes of determining the appropriateness of increasing his Base
Compensation hereunder. For purposes of the Agreement, the term “Base
Compensation” as of any point in time shall refer to the Base Compensation as
adjusted pursuant to this Section 4.

 

4. Target Bonus. In addition to his Base Compensation, Executive shall be given
the opportunity to earn an annual bonus (the “Bonus”) of up to 25% of Base
Compensation.  The Bonus shall be earned by Executive upon the Company’s
achievement of performance milestones for a fiscal year (in each case, the
“Target Year”) to be mutually agreed upon by the Executive and the Board or its
compensation committee within 90 days after the Effective Date; provided,
however, that in the event the Board or its compensation committee in good faith
extends such date, such extension shall not be considered a breach of this
Agreement.  In the event Executive is retained by the Company for less than the
full Target Year for which a Bonus is earned pursuant to this Section 5,
Executive shall be entitled to receive a pro-rated Bonus for such Target Year
based on the number of days Executive was retained by the Company during such
Target Year divided by 365.  The determinations of the Board or its compensation
committee with respect to Bonuses will be final and binding.

 

5. Executive Benefits. Executive shall be entitled to participate in the
executive benefit plans and programs of the Company, if any, on the same terms
and conditions as other similarly­ situated Executive, to the extent that
Executive’s position, tenure, salary, age, health and other qualifications make
Executive eligible to participate in such plans. In the alternative, Executive
shall receive the monetary equivalent for such Executive Benefits.

 

6. Stock Option Grant.  100,000 qualified stock options (the “Initial Options”)
shall be granted to Executive under SEC rule 701 and pursuant to the Company’s
stock option plan upon

 

4

--------------------------------------------------------------------------------


 

commencement of the Engagement Term. Such options will have an exercise price
equal to fair market value per share on the date of grant and will vest annually
in equal amounts over a period of four (4) years, with 25,000 shares vesting on
each one-year anniversary of the date of grant.

 

7. The option agreement will include (i) a Change of Control provision whereby
as of immediately prior to a Change of Control of the Company, all of the stock
options will vest and become fully exercisable and a termination provision
whereby in the event Executive’s engagement is terminated voluntarily or for
Cause by the Company, the unvested stock options will expire forthwith but if
such engagement is terminated for any other reason (except death or Disability),
the options may not be exercised at any time later than six (6) months after
such termination of Executive’s engagement.  If Executive’s engagement is
terminated by death or disability, the options may be exercised within a period
of one (1) year after such termination.

 

8. Termination.

 

(a) Termination by the Company. Subject to the obligations of the Company set
forth in Section 9, the Company may terminate Executive’s engagement at any time
and for any reason (or no reason), and with or without Cause, and without
prejudice to any other right or remedy to which the Company or Executive may be
entitled at law or in equity or under this Agreement. Notwithstanding the
foregoing, after six (6) months from the Effective Date, in the event the
Company desires to terminate the Executive’s engagement without Cause, the
Company shall give the Executive not less than sixty (60) days advance written
notice.  Executive’s engagement shall terminate automatically in the event of
his death.

 

(b) Termination by Executive. The Executive may terminate the Engagement Term
without prior notice (1) within the first six (6) months following the Effective
date or (2) upon a showing of Good Cause as defined in Section 1(d).  After six
(6) months from the Effective Date, the Executive may voluntarily terminate the
Engagement Term upon sixty (60) days’ prior written notice for any reason or no
reason.

 

(c) Termination for Death or Disability.  Subject to the obligations of the
Company set forth in Section 9, Executive’s engagement shall terminate
automatically upon his death.  Subject to the obligations of the Company set
forth in Section 9, in the event Executive is unable

 

5

--------------------------------------------------------------------------------


 

to perform his duties as a result of Disability during the Engagement Term, the
Company shall have the right to terminate the engagement of Executive by
providing written notice of the effective date of such termination.

 

9. Payments Upon Termination of Engagement.

 

(a) Termination for Cause, Death or Disability: Termination by Executive. In the
event that Executive’s engagement hereunder is terminated during the Engagement
Term by the Company for Cause pursuant to Section 8(a), as a result of
Executive’s death or Disability pursuant to Section 8(c), or voluntarily by
Executive, the Company shall compensate Executive (or in the case of death,
Executive’s estate) as follows: on the date of termination the Company shall pay
to the Executive, if the Executive instructs the Company in writing, a lump sum
amount equal to (i) any portion of unpaid Base Compensation then due for periods
prior to the effective date of termination; (ii) any Bonus earned and not yet
paid through the date of termination; and (iii) within 2-1/2 months following
submission of proper expense reports by Executive or Executive’s estate, all
expenses reasonably and necessarily incurred by Executive in connection with the
business of the Company prior to the date of termination.

 

(b) Termination From Company Without Cause or by Executive for Good Reason.  In
the event that Executive’s engagement is terminated during the Engagement Term
by the Company without Cause pursuant to Section 8(a) or pursuant to
Section 8(b) for Good Reason, the Company shall compensate Executive, after the
Executive has been employed by the Company for six (6) continuous months, as
follows:

 

(i) on the date of termination, the Company shall pay to the Executive, if the
Executive instructs the Company in writing, a lump sum amount equal to (A) any
portion of unpaid Base Compensation then due for periods prior to the effective
date of termination; (B) a cash amount equal to the pro-rated Target Bonus for
such year based on the number of days Executive was retained by the Company
during such Target Year divided by 365; and (C) within 2-1/2 months following
submission of proper expense reports by Executive, all expenses reasonably and
necessarily incurred by Executive in connection with the business of the Company
prior to the date of termination; and (D) provided that Executive executes a
written release, of any and all claims against the Company and all related
parties with respect to all matters arising out of Executive’s engagement by the
Company, the Company shall pay the following additional compensation: a lump sum
amount equal to six (6) months of Executive’s Base Compensation then in effect
as of the day of termination and 100% of the Executive’s COBRA payments for six
(6) months.  In the event Executive’s engagement is terminated without Cause and
a Change of Control of the Company occurs within six (6) months of such
termination, Executive also shall be

 

6

--------------------------------------------------------------------------------


 

entitled to the severance benefits set forth under Section 9(c).

 

(c) Termination in the Context of a Change of Control. Notwithstanding anything
in Section 9(a) or 9(b) to the contrary, in the event of Executive’s termination
of engagement with the Company after six (6) months of continuous employment
either (i) by the Company without Cause at any time within six (6) months prior
to the consummation of a Change of Control if, prior to or as of such
termination, a Change of Control transaction was Pending (as defined in
Section 9(d) below) at any time during such six (6)-month period, (ii) by
Executive for Good Reason at any time within twelve (12) months after the
consummation of a Change of Control, or (iii) by the Company without Cause at
any time within twelve (12) months after the consummation of a Change of
Control, then, Executive shall be entitled to the following payments and other
benefits:

 

(i) on the date of termination (except as specified in clause (C)), the Company
shall pay to the Executive a lump sum amount equal to (A) any portion of unpaid
Base Compensation then due for periods prior to the effective date of
termination; (B) a cash amount equal to the pro-rated Target Bonus for such year
based on the number of days Executive was retained by the Company during such
Target Year divided by 365; and (C) within 2-1/2 months following submission of
proper expense reports by Executive, all expenses reasonably and necessarily
incurred by Executive in connection with the business of the Company prior to
the date of termination;

 

(ii) on the date of termination the Company shall pay to the Executive, a lump
sum amount equal to nine (9) months of Executive’s Base Compensation then in
effect as of the day of termination and 100% of the Executive’s COBRA payments
for nine (9) months;

 

(iii) notwithstanding any provision of any stock incentive plan, stock option
agreement, realization bonus, restricted stock agreement or other agreement
relating to capital stock of the Company, all of the shares that are then
unvested shall immediately vest and, with respect to all options, warrants and
other convertible securities of the Company beneficially held by Executive,
become fully exercisable for (A) a period of six months following the date of
termination only if at the time of such termination there is a Change of Control
transaction pending (as defined in Section 9(d) below) or (B) if clause (A) does
not apply, then such period of time set forth in the agreement evidencing the
security; and

 

(iv) Severance benefits under this Section 9(c) and Section 9(b) above shall be
mutually exclusive and severance under one such section shall not prohibit
severance under the other.

 

7

--------------------------------------------------------------------------------


 

10. Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered (if to the Company, addressed to its Secretary at the Company’s
principal place of business on a non­ holiday weekday between the hours of 9
a.m. and 5 p.m.; if to Executive, via personal service to his last known
residence) or three business days following the date it is mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.

 

11. Confidential Information. Executive recognizes and acknowledges that by
reason of Executive’s engagement by and service to the Company before, during
and, if applicable, after the Engagement Term, Executive will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses, financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to herein
as “Confidential Information”).  Executive acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Executive
covenants that he will not, unless expressly authorized in writing by the
Company, at any time during the course of Executive’s engagement use any
Confidential Information or divulge or disclose any Confidential Information to
any person, firm or corporation except in connection with the performance of
Executive’s duties for and on behalf of the Company and in a manner consistent
with the Company’s policies regarding Confidential Information.  Executive also
covenants that at any time after the termination of such engagement, directly or
indirectly, he will not use any Confidential Information or divulge or disclose
any Confidential Information to any person, firm or corporation, unless such
information is in the public domain through no fault of Executive or except when
required to do so by a court of law, by any governmental agency having
supervisory authority over the business of the Company or by any administrative
or legislative body (including a committee thereof) with apparent jurisdiction
to order Executive to divulge, disclose or make accessible such information. All
written Confidential Information (including, without limitation, in any computer
or other electronic format) which comes into Executive’s possession during the
course of Executive’s engagement shall remain the property of the Company. 
Unless expressly authorized in writing by the Company, Executive shall not
remove any written Confidential Information from the Company’s premises, except
in connection with the performance of Executive’s duties for and on behalf of
the Company and in a manner consistent with the Company’s policies regarding
Confidential Information. Upon termination of Executive’s engagement, the
Executive agrees to immediately return to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in

 

8

--------------------------------------------------------------------------------


 

Executive’s possession.  As a condition of Executive’s engagement with the
Company and in order to protect the Company’s interest in such proprietary
information, the Company shall require Executive’s execution of a
Confidentiality Agreement and Inventions Agreement in the form attached hereto
as “Exhibit “A””, and incorporated herein by this reference.

 

12. Non-Competition; Non-Solicitation.

 

(a) Non-Competition. The Executive hereby covenants and agrees that during the
Engagement Term and so long as the Executive’s Engagement Term is at least six
(6) months, for a period of one year following the Expiration Date, the
Executive will not, without the prior written consent of the Company, directly
or indirectly, on his own behalf or in the service or on behalf of others,
whether or not for compensation, engage in any business activity, or have any
interest in any person, firm, corporation or business, through a subsidiary or
parent entity or other entity (whether as a shareholder, agent, joint venture,
security holder, trustee, partner, executive, creditor lending credit or money
for the purpose of establishing or operating any such business, partner or
otherwise) with any Competing Business in the Covered Area.  For the purpose of
this Section 14(a), (i) “Competing Business” means any pharmaceutical, bio­
pharmaceutical or biotechnology company, any contract manufacturer, any research
laboratory or other company or entity (whether or not organized for profit) that
has, or is seeking to develop, one or more products or therapies that is related
to virology and (ii) “Covered Area” means all geographical areas of the United
States and other foreign jurisdictions where Company then has offices and/or
sells its products directly or indirectly through distributors and/or other
sales agents. Notwithstanding the foregoing, the Executive may own shares of
companies whose securities are publicly traded, so long as ownership of such
securities does not constitute more than one percent (1%) of the outstanding
securities of any such company.

 

9

--------------------------------------------------------------------------------


 

(b) Non-Solicitation. The Executive further agrees that during the Engagement
Term, and for a period of one (1) year from the Expiration Date, the Executive
will not divert any business of the Company and/or its affiliates or any
customers or suppliers of the Company and/or the Company’s and/or its
affiliates’ business to any other person, entity or competitor, or induce or
attempt to induce, directly or indirectly, any person to leave his or her
employment with the Company and/or its affiliates; provided, however, that the
foregoing provisions shall not apply to a general advertisement or solicitation
program that is not specifically targeted at such employees.

 

(c) Remedies. The Executive acknowledges and agrees that his obligations
provided herein are necessary and reasonable in order to protect the Company and
its affiliates and their respective business and the Executive expressly agrees
that monetary damages would be inadequate to compensate the Company and/or its
affiliates for any breach by the Executive of his covenants and agreements set
forth herein. Accordingly, the Executive agrees and acknowledges that any such
violation or threatened violation of this Section 14 will cause irreparable
injury to the Company and that, in addition to any other remedies that may be
available, in law, in equity or otherwise, the Company and its affiliates shall
be entitled to obtain injunctive relief against the threatened breach of this
Section 14 or the continuation of any such breach by the Executive without the
necessity of proving actual damages.

 

13. Engagement Relationship. Executive’s engagement with the Company will be “at
will,” meaning that either Executive or the Company may terminate Executive’s
engagement at any time and for any reason, with or without Cause or Good Reason
in accordance with the Notice provisions as provided for in Section 8. Any
contrary representations that may have been made to Executive are superseded by
this Agreement. This is the full and complete agreement between Executive and
the Company on this term. Although Executive’s duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of Executive’s engagement may only be
changed in an express written agreement signed by Executive and a duly
authorized officer of the Company (other than Executive).

 

10

--------------------------------------------------------------------------------


 

14. Miscellaneous Provisions.

 

(a) Modifications: No Waiver. No provision of this Agreement may be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive). No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

 

(b) Entire Agreement.  This Agreement supersedes all prior agreements and
understandings between the parties, oral or written.  No modification,
termination or attempted waiver shall be valid unless in writing, signed by the
party against whom such modification, termination or waiver is sought to be
enforced.

 

(c) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of New Jersey.

 

(d) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

 

(e) Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, and may be
delivered by facsimile or other electronic means, but all of which shall be
deemed originals and taken together will constitute one and the same Agreement.

 

(f) Headings. The headings of the Articles and Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof

 

(g) Construction of Agreement. In the event of a conflict between the text of
the Agreement and any summary, description or other information regarding the
Agreement, the text of the Agreement shall control.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

 

 

COMPANY:

 

ContraVir Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

/s/ James Sapirstein

 

 

James Sapirstein

 

 

Chief Executive Officer

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

 

/s/ Robert T. Foster

 

 

Robert T. Foster

 

12

--------------------------------------------------------------------------------